Citation Nr: 1514389	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an additional extension of 3 months of a temporary total evaluation for convalescence following surgery for a service-connected left knee disability beyond January 31, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO decision, which assigned a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence for the period of October 15, 2007, to January 31, 2008.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Los Angeles, California, in December 2014.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).
The Board notes that additional medical evidence was associated with the claims file after the statement of the case (SOC) was issued with respect to this claim.  As this evidence is either not pertinent to the claim on appeal or essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim as done below without a waiver of Agency of Original jurisdiction (AOJ) review over this evidence.  

Additionally, the Board notes that the Veteran reported at the December 2014 hearing that, even though he was awarded a temporary total evaluation for convalescence following surgery for a service-connected left knee disability from October 15, 2007, to January 31, 2008, he was never actually paid this compensation benefit.  Upon review of the claims file, the Board notes that a September 8, 2009, VA and Social Security Administration (SSA) prisoner computer match reflects that the Veteran was incarcerated at Los Angeles County Central Jail on January 18, 2007.  His release date was not listed on this form.  

The claims file also reflects that several July 23, 2007, letters from the RO indicated that the Veteran had reported multiple compensation checks that year as missing, to specifically include payments dated February 1, 2007; March 1, 2007; March 30, 2007; May 1, 2007; June 1, 2007; and June 29, 2007.  The claims file reflects that these checks were processed.  In an August 2, 2007, Report of Contact, the Veteran reported that he did not receive his monthly compensation payment that was issued to him on August 1, 2007, due to identity theft.  The check was verified as outstanding by Finance, and a stop pay was issued.  He was reissued a one-time hardship payment.  In an August 27, 2007, VA treatment record, a physician noted that he or she had not seen the Veteran in 10 months, since February 2, 2007, and that the Veteran reported that he had been living in North Carolina for several months helping his aunt and had just returned to Los Angeles three weeks prior.   

In light of the Veteran's 2007 incarceration for an unknown period of time, his assertions at that time that he was not receiving his payments, and his current assertion that he never received his convalescence pay, the Board finds that the RO should audit the Veteran's account and determine whether he was paid the already awarded compensation benefits for a temporary total evaluation for convalescence following surgery for a service-connected left knee disability from October 15, 2007, to January 31, 2008.  This is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Finally, the Veteran's representative submitted a December 28, 2010, statement referencing a claim for severance of dependency allowance.  It does not appear that this issue has been addressed.  As such, the Board finds that the issue of severance of dependency allowance has been raised by the record in a December 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On October 15, 2007, the Veteran underwent surgery for his service-connected left knee disability, which necessitated convalescence.

2.  The evidence of record does not reflect that the Veteran's October 15, 2007, surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, the necessity of house confinement, or the inability to return to any employment, beyond January 31, 2008.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for convalescence, beyond January 31, 2008, have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.30 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board notes that the claims file reflects that the Veteran currently receives SSA disability benefits.  However, the Veteran has never indicated that SSA records relevant to this claim exist.  The Board notes that the record reflects that he was granted entitlement to these benefits as of October 1994, 13 years prior to the left knee surgery at issue in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's request to extend his temporary total evaluation for convalescence following surgery for a service-connected left knee disability exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO provided the Veteran with a post-surgery VA contract examination in January 2008 evaluating the severity of his disability.  The examiner thoroughly examined the Veteran and conducted the appropriate diagnostic tests and studies.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regards to this claim.
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On October 15, 2007, the Veteran underwent surgery on his left knee.  In a February 2008 rating decision, the RO granted a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence from October 15, 2007, to January 31, 2008, with a disability rating of 30 percent resuming on February 1, 2008.  The Veteran contends that he is entitled to an extension of the temporary total rating.  In a May 2008 statement, the Veteran asserted that his condition had not changed and that he needed his 100 percent evaluation continued until VA appropriately treated his left knee condition.

At the December 2014 hearing, the Veteran asserted that he did not recall how long his doctor put him on convalescence.  He asserted that his knee was extremely painful and that it would collapse on him or give out.  He reported that he was given crutches for about 2 and a half to 3 months after his surgery, and then he was given a cane and a brace, which he still uses.  He also reported that he still falls.  Further, the Veteran stated that he was in a physical therapy rehabilitation program for about 11 to 12 weeks following the surgery, and then was given exercises to do on his own.

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  In order to attain the temporary total disability rating, the Veteran must demonstrate that her service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2014).

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

In January 2008, the Veteran underwent a VA examination, at which he reported increased pain since his surgery.  It was noted that he could function without medication and that he had no prosthetic implants.  The Veteran reported using crutches for balance and in case of buckling.  The examiner noted that the Veteran limped favoring his left lower extremity.   

The claim file also contains VA treatment records.  Specifically, in a December 2007 VA treatment record, the Veteran reported that he was recuperating okay from his knee surgery but that he was a little disappointed that the loose body in his knee was not removed.  He felt that the main purpose of the operation was not achieved. 

In a July 2008 VA treatment record, the Veteran reported continued knee pain with no significant relief.  It was noted that he had a steroid injection in January 2008, which gave some relief.  His range of motion was noted at 0-60 degrees of flexion, and he stated that the pain was too severe to bend it more than that.  He was given an intra-articular injection of the left knee.  

A December 2008 VA treatment record noted that the Veteran had previously had surgery on his left knee on October 15, 2007.  He had tried hydrocodone/apap, naproxen, tramadol, ibuprofen, and capsaicin topical in the past, as well as corticosteroid injections in January 2008 and July 2008 with minimal relief and continued knee pain after several days.  The prescriber requested a Synvisc injection to help further relieve knee pain associated with knee arthralgia. 

Upon review of the evidence of record, the Board finds that it does not appear that any of the criteria cited in § 4.30 are satisfied beyond January 31, 2008.  The medical evidence of record does not reveal, nor does the Veteran assert, that his October 2007 left knee surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, or immobilization by cast beyond January 31, 2008.  While the Veteran asserted at the December 2014 hearing that he was given crutches after his surgery, he asserted that he was only given these crutches to use for about 2 and a half to 3 months after his surgery.  Thus, there is no medical evidence or lay evidence of record reflecting that he used these crutches beyond January 31, 2008.  While the Veteran reported that he continued to use a cane and a brace following the use of the crutches, the Board notes that 38 C.F.R. § 4.30 does not provide for total 100 percent rating for convalescence on the basis of use of a knee brace or a cane.  

Additionally, the Board notes that there is no evidence of record suggesting that the Veteran's left knee surgery resulted in the necessity of house confinement, or the inability to return to any employment, beyond January 31, 2008.  Specifically, the medical evidence of record does not reflect, nor has the Veteran asserted, that he was confined to his home beyond January 31, 2008, due to his October 15, 2007, left knee surgery.  Moreover, the Veteran has not suggested that this knee surgery prevented him from returning to employment.  A July 2010 letter from SSA reflects that the Veteran had been receiving monthly payments as a disabled individual since October 1994.  Moreover, at the December 2014 hearing, the Veteran reported that he was not working prior to the surgery and it had been a long time since he had worked and that he could not recall off the top of his head what jobs they were and in what order.  He gave no indication that he was not able to return to work specifically because of the need for further recovery from his left knee surgery beyond January 31, 2008.  

Therefore, in summary, the Board concludes that, there is no medical or lay evidence of record suggesting that the Veteran met any of the criteria listed in 38 C.F.R. § 4.30(a) (1), (2), or (3) which would allow the grant of additional months of a temporary total convalescence rating beyond January 31, 2008.  As such, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an additional extension of 3 months of a temporary total evaluation for convalescence following surgery for a service-connected left knee disability beyond January 31, 2008, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


